Exhibit 10.3

EXECUTION VERSION

REAFFIRMATION AGREEMENT, dated as of March 6, 2007, among ON SEMICONDUCTOR
CORPORATION (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), each subsidiary of Holdings listed on the signature pages hereof
(collectively, the “Subsidiary Loan Parties” and, together with Holdings and the
Borrower, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, an Issuing Bank and Collateral Agent (in such capacities,
“JPMCB”) for the benefit of the Lenders (such term and each other capitalized
term used but not defined herein having the meaning assigned to such term in the
Amended and Restated Credit Agreement referred to below).

WHEREAS Holdings, the Borrower, the lenders party thereto and the Administrative
Agent have entered into an Amendment and Restatement Agreement dated as of
March 6, 2007 (the “Amendment and Restatement Agreement”), which amends and
restates the Amended and Restated Credit Agreement dated as of August 4, 1999,
as amended and restated as of February 6, 2006 (as amended and restated after
giving effect to the Amendment and Restatement Agreement, the “Amended and
Restated Credit Agreement”);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of Holdings and the Borrower entering
into the Amendment and Restatement Agreement and as a result of the Amendment
and Restatement Agreement becoming effective; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the effectiveness of the Amendment and Restatement Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation/Amendment and Restatement

SECTION 1.01. Reaffirmation. (a) Each of the Reaffirming Parties hereby consents
to the Amendment and Restatement Agreement and hereby confirms its respective
guarantees, pledges and grants of security interests, as applicable, under each
of the Loan Documents (including, for the avoidance of doubt, the Patent
Security



--------------------------------------------------------------------------------

Agreement, dated as of January 18, 2005, among Holdings, the Borrower, the
Subsidiary Loan Parties, and JPMCB in its capacity as the Collateral Agent), as
amended and restated (if applicable) in accordance with the Amendment and
Restatement Agreement, to which it is a party, and agrees that notwithstanding
the effectiveness of the Amendment and Restatement Agreement, such guarantees,
pledges and grants of security interests shall continue to be in full force and
effect and shall accrue to the benefit of the Lenders and the other Secured
Parties under the Amended and Restated Credit Agreement.

(b) Each of the Reaffirming Parties hereby confirms and agrees that the Term
Loans and the Revolving Loans constitute, and any Incremental Term Loans (if
made) shall constitute, Obligations under each of the Loan Documents.

SECTION 1.02. Amendment and Restatement. On and after the effectiveness of the
Amendment and Restatement Agreement, (i) each reference in each Loan Document to
the “Credit Agreement”, “thereunder”, “thereof” or words of like import shall
mean and be a reference to the Amended and Restated Credit Agreement (as such
agreement may be amended, modified or supplemented and in effect from time to
time) and (ii) the definition of any term defined in any Loan Document by
reference to the terms defined in the “Credit Agreement” shall be amended to be
defined by reference to the defined term in the Amended and Restated Credit
Agreement, as the same may be amended, modified or supplemented and in effect
from time to time.

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

SECTION 2.01. Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation.

SECTION 2.02. Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

SECTION 2.03. Loan Documents. The representations and warranties of such
Reaffirming Party contained in each Loan Document are true and correct in all
material respects on and as of the Restatement Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01. Indemnity. Each Reaffirming Party shall indemnify JPMCB, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder and thereunder or the consummation of the transactions contemplated
hereby and thereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or wilful misconduct of such
Indemnitee or any Affiliate of such Indemnitee (or any officer, director,
employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates).

SECTION 3.02. Set-Off, etc. In addition to, and without limitation of, any
rights of JPMCB and the Lenders under applicable law, if an Event of Default
shall have occurred and be continuing, JPMCB, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Reaffirming Party against any of and all the
obligations of any Reaffirming Party then existing under this Agreement or any
other Loan Document held by JPMCB or such Lender, irrespective of whether or not
JPMCB or such Lender shall have made any demand under this Agreement or such
other Loan Document. The rights of JPMCB and each Lender under this Section 3.02
are in addition to other rights and remedies (including other rights of set-off)
which JPMCB or such Lender may have.

SECTION 3.03. Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in Article IX
of the Amended and Restated Credit Agreement; provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the
Borrower under the Amended and Restated Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.04. Limitation of Liability. To the extent permitted by applicable
law, each Reaffirming Party shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.

SECTION 3.05. CHOICE OF LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH REAFFIRMING PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT JPMCB OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY REAFFIRMING PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

SECTION 3.06. Loan Document. This Agreement is a Loan Document executed pursuant
to the Amended and Restated Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.

SECTION 3.07. Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 3.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting

 

4



--------------------------------------------------------------------------------

the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

SECTION 3.09. WAIVER OF JURY TRIAL. EACH OF THE REAFFIRMING PARTIES AND JPMCB BY
ITS ACCEPTANCE HEREOF HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 3.10. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

SECTION 3.11. Amendment. This Agreement may be waived, modified or amended only
be a written agreement executed by each of the parties hereto.

SECTION 3.12. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 3.13. No Novation. After the Restatement Effective Date, all the
obligations of the Borrower under the Existing Credit Agreement shall become
obligations under the Amended and Restated Credit Agreement, secured by the Loan
Documents as reaffirmed hereby. Neither this Agreement nor the execution,
delivery or effectiveness of the Amendment and Restatement Agreement shall
extinguish the obligations for the payment of money outstanding under the
Amendment and Restatement Agreement or the Amended and Restated Credit Agreement
or discharge or release the Lien or priority of any Security Document or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the Amended and Restated Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed

 

5



--------------------------------------------------------------------------------

concurrently herewith. Nothing express or implied in this Agreement, the
Amendment and Restatement Agreement, the Amended and Restated Credit Agreement
or in any other document contemplated hereby or thereby shall be construed as a
release or other discharge of Holdings, the Borrower or any Subsidiary Loan
Party under any Loan Document from any of its obligations and liabilities as
“Holdings”, a “Borrower”, a “Subsidiary Loan Party”, a “Guarantor”, a “Grantor”,
a “Pledgor”, a “party to the Indemnity, Subrogation and Contribution Agreement”
or a “party to the Collateral Assignment” under the Existing Credit Agreement or
the Loan Documents. Each of the Existing Credit Agreement and the Loan Documents
shall remain in full force and effect, until and except to any extent modified
hereby or in connection herewith and therewith.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and JPMCB have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

ON SEMICONDUCTOR CORPORATION,

by    

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC,

by    

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SCG INTERNATIONAL DEVELOPMENT LLC,

by    

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SCG (MALAYSIA SMP) HOLDING CORPORATION,

by    

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

7



--------------------------------------------------------------------------------

SCG (CZECH) HOLDING CORPORATION,

by  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SCG (CHINA) HOLDING CORPORATION,

by  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS INDUSTRIES PUERTO RICO, INC.,

by  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS INDUSTRIES OF RHODE ISLAND, INC.,

by  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS INDUSTRIES INTERNATIONAL OF RHODE ISLAND, INC.,

by  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Collateral
Agent,

by  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

 

9